Citation Nr: 1452275	
Decision Date: 11/26/14    Archive Date: 12/02/14

DOCKET NO.  10-05 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder to include schizophrenia, dysthymic disorder, and posttraumatic stress disorder (PTSD). 


REPRESENTATION

Veteran represented by:	J. Michael Woods, Attorney at Law


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The Veteran had active service from August 1975 to July 1976.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana. 

Of note the Veteran has sought service connection for an acquired psychiatric disability on a number of occasions.  In a December 1987 decision, the RO denied the Veteran's claim of entitlement to service connection for a nervous condition to include PTSD and paranoid schizophrenia.  The denial of that claim was continued by the RO in a February 1988 decision.  The Veteran filed a claim in December 1993 seeking service connection for PTSD, depression, anxiety, anger, sleep disturbance, and other symptoms.  In a June 1994 decision, the RO denied the Veteran's claim of service connection for a psychiatric disability to include PTSD.  A June 1998 rating decision determined that new and material evidence had not been received and the claim for service connection was not reopened.   Finally, an August 1999 Board decision determined that new and material evidence had not been received to reopen service connection for PTSD and a nervous condition.  

Generally, when a claim has been denied by the Board, it is considered to be final and new and material evidence is required to reopen the claim.

However, if at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.  Such records include, but are not limited to: (i) Service records that are related to a claimed in-service event, injury, or disease, regardless of whether such records mention the veteran by name; (ii) additional service records forwarded by the Department of Defense or the service department to VA any time after VA's original request for service records; and (iii) declassified records that could not have been obtained because the records were classified when VA decided the claim.  38 C.F.R. § 3.156(c).

In this case, the Veteran's service treatment records were largely of record when the Veteran's claim was initially denied.  However, in February 2010 and September 2014, the Veteran and his attorney submitted additional evidence in support of his claim including official service records concerning his expeditious discharge from service.  The official service records specifically included a record of counseling dated in April 1976, a May 1976 memo from the commanding officer, and a statement by the commanding officer.  These official service records are potentially relevant to the claim for service connection for a psychiatric disorder and existed at the time of the previous decision but were not contained in the packet of service treatment records that had been associated with the record.  Pursuant to 38 C.F.R. § 3.156(c), the claim for service connection for a psychiatric disorder should therefore be reconsidered, rather than a determination being made as to whether new and material evidence had been received to reopen the claim.  Accordingly, the issue on appeal has been recaptioned. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND


Evidence submitted by the Veteran's attorney in September 2014 indicates that the Veteran is in receipt of Social Security Administration (SSA) disability benefits since 2006.  In a September 2014 report, a vocational consultant indicated that the Veteran had been receiving SSA benefits since 2006.  Review of the record shows that SSA records dated in 2002 and earlier are of record.  SSA records showing a grant of SSA benefits from 2006 are not of record.  These records should be sought on remand.

Additionally, VA treatment records from June 2008 to the present should be obtained.

VA is obligated to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  The Board finds that an examination is necessary to ascertain the nature and likely etiology of the claimed current psychiatric disorders to include schizophrenia and to obtain an opinion as to whether these claimed disorders are related to active service.  The Veteran submitted an evaluation report by a psychologist, Dr. Fink, in support of his claim.  In the March 2014 report, Dr. Fink opined that the Veteran's current symptom profile pointed to a diagnosis of schizophrenia, paranoid type, and secondary diagnoses of cocaine use disorder in early partial remission and adult antisocial conduct.  Dr. Fink opined that it was more likely than not that the Veteran's mental disorder is a result of his military experience.  However, Dr. Fink did not address the fact that several mental health evaluations in April 1976 found the Veteran to have no significant mental illness.  There was also no explanation as to why the mental health treatment did not onset for several years after service.  Given these omissions, the Board finds that an additional psychiatric examination is necessary.  
 
Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records from June 2008 to the present.
 
2.  Obtain Social Security Administration records, to include both the determinations and the underlying medical records used to make any determinations including the determinations granting benefits in 2006.   

3.  Schedule the Veteran for a VA psychiatric examination.  The examiner should report all current DSM-IV diagnoses, and indicate, as to each and every psychiatric diagnosis, whether it is at least as likely as not (a 50% or better probability) that such disorder began during active service or was otherwise caused by or is related to the Veteran's military service.  If the Veteran has a current diagnosis of schizophrenia, the examiner should opine as to whether it is at least as likely as not that the schizophrenia either began during or was otherwise caused by the Veteran's brief military service.  The examiner should clearly outline the rationale for any opinion expressed.  

In providing the opinion, the examiner should review and discuss the March 2014 letter from Dr. Fink as well as the contemporaneous in-service mental health evaluation that found no significant mental illness to be present at that time. 

4.  Reconsider the claim of service connection for a psychiatric disorder to include schizophrenia, dysthymic disorder, and PTSD.  If any benefit sought on appeal remains denied, furnish a supplemental statement of the case to the Veteran and his representative, and afford them the opportunity to respond.  Then, if in order, the case should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).

______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



